Case: 16-30108      Document: 00513836876         Page: 1    Date Filed: 01/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 16-30108                                   FILED
                                  Summary Calendar                           January 17, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER BROWN, also known as Ten Brown,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:14-CR-168-10


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Christopher Brown appeals his guilty plea conviction of conspiracy to
possess with intent to distribute cocaine base, in violation of 21 U.S.C.
§§ 841(a)(1) and 846. He also challenges his 132-month prison sentence.
       The superseding indictment alleged that the conspiracy involved 280
grams or more of cocaine base, which would trigger a mandatory minimum
sentence of 10 years of imprisonment. See §§ 841(b)(1)(A), 846. Brown argues


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30108     Document: 00513836876     Page: 2   Date Filed: 01/17/2017


                                  No. 16-30108

that the district court failed to inform him of, and to ensure that he understood,
that he faced this mandatory minimum penalty if convicted. See FED. R. CRIM.
P. 11(b)(1)(I).   In fact, the district court repeatedly advised Brown of the
mandatory minimum. It first informed Brown that his guilty plea would result
in a mandatory minimum sentence of ten years and a maximum sentence of
life. The district court then twice asked Brown whether his attorney had
explained to him that he faced a mandatory minimum of at least ten years.
Both times Brown answered “yes.” There is no basis to find an error in the
plea colloquy.
      Brown also argues that the enhancements imposed under U.S.S.G.
§ 2D1.1(b)(1) and (2) for possession of a firearm and use of violence were based
on a clearly erroneous finding that he shot Robert Johnson.          Brown and
Johnson both testified regarding the shooting, and their testimony conflicted
in some respects. The district court found that each had lied at some point but
generally credited Johnson’s testimony. We give deference to a district court’s
credibility determinations. United States v. Juarez-Duarte, 513 F.3d 204, 208
(5th Cir. 2008). Given the alignment of Johnson’s testimony with the other
evidence and the problems with Brown’s testimony, Brown fails to show that
the court erred in believing Johnson rather than Brown. See id. The district
court’s factual finding that Brown shot Johnson is plausible in light of the
record as a whole. See United States v. Rodriguez-Guerrero, 805 F.3d 192, 195-
96 (5th Cir. 2015).
      AFFIRMED.




                                        2